               Case 7:19-cv-02660-CS Document 49 Filed 09/14/20 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
VALERIE MAKO, on behalf of herself, individually,
and on behalf of all others similarly-situated,

                         Plaintiff,                                Docket No.: 19-cv-02660 (CS)

          -against-                                                 XXXXXXXX
                                                                   [PROPOSED]
                                                                   JUDGMENT
LINDA RICHARDS INC., and LINDA BARRY a/k/a
LINDA BRETTI, individually, and FRANK
BRETTI, individually,
                      Defendants.


        WHEREAS, on September 1, 2020, Defendants Linda Richards Inc., Linda Barry a/k/a

Linda Bretti, individually, and Frank Bretti, individually, offered that named-Plaintiff Valerie

Mako, and opt-in Plaintiffs Jennifer Giordano and Jessica Mueller, (together as “Plaintiffs”), take

judgment against them in this action pursuant to Federal Rule of Civil Procedure (“Fed. R. Civ. P.”)

68 in the amount of Eighteen Thousand Dollars and Zero Cents ($18,000.00), inclusive of

attorneys’ fees and costs; and

         WHEREAS, on September 2, 2020, Plaintiffs filed their Notice of Acceptance of this

offer; it is

        HEREBY ORDERED and ADJUDGED that judgment is hereby entered pursuant to Fed.

R. Civ. P. 68 in favor of Plaintiffs, as against Defendants Linda Richards Inc., Linda Barry a/k/a

Linda Bretti, individually, and Frank Bretti, individually, jointly and severally, for Eighteen

Thousand Dollars and Zero Cents ($18,000.00)                            White Plains,

        SO ORDERED, on the _____          September
                            14th day of ______________,       XXXXXX
                                                        2020, New York, New York:



                                              ______________________________________
                                                                            XXX
                                              The Honorable Cathy Seibel, U.S.D.J.
